DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Objections
Claims 1-14 are objected to because of the following informalities: claims 1 and 11 recite “the server”, which lacks antecedent basis. Dependent claims 2-13 and 12-13 inherit this deficiency. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cudak, et al. (US 2017/0061774, herein Cudak).1	Regarding claims 1, 11 and 15, Cudak teaches a mobile computing device and computer program product comprising a non-transitory computer readable medium having a computer readable program stored thereon, wherein the computer readable program when executed casues a computer to perform steps, and system comprising: 	an image capture device configured to scan a QR code (paragraph 0013: QR code)2 adhered to a medical linen (paragraph 0013: the camera system);3 	a processor (paragraph 0018: processor 204) that generates a graphical user interface having a scanning menu (paragraph 0024: any of the listed devices inherently have GUIs), the scanning menu listing one or more user selectable indicia (paragraph 0020), each of the one or more user selectable indicia being selectable prior to the image capture device performing the scan of the QR code (paragraph 0020), each of the one or more selectable indicia being associated with a computer-implemented instruction to update a database via a network (paragraph 0018: network 230), the database storing a data structure corresponding to the medical linen (paragraph 0021: history 217), the one or more selectable indicia being selected from the group consisting of:	 a medical linen installation indicium and a medical linen disposal indicium (paragraph 0016); 	a display device that displays the graphical user interface and the scanning menu within the graphical user interface (paragraph 0024: any of the listed devices inherently have GUIs); 	a receiver that receives a user input, via the graphical user interface, of a selected indicium from the one or more user selectable indicia (paragraph 0024); 	a memory device that stores data corresponding to the selected indicium, the memory device further storing the image of the QR code subsequent to storing the selected indicium (paragraph 0021: memory 206); and 	a transmitter that transmits the selected indicium and the QR code to the server (paragraph 0018: output device 224).	Regarding claims 2 and 12, Cudak teaches the group further consists of: 	a laundered medical linen indicium (paragraph 0021).	Regarding claims 3 and 13, Cudak teaches the medical linen is a textile-based medical linen (paragraph 0016).	Regarding claims 4 and 14, Cudak teaches the medical linen is a disposable medical linen (paragraph 0016).	Regarding claim 6, Cudak teaches the receiver is further configured to receive, from the server, a laundering history of the medical linen, and the display device is further configured to display the laundering history (paragraph 0021).	Regarding claims 7 and 16, Cudak teaches the user input of the selected indicium activates a computer implemented instruction to scan or receive the QR code (paragraph 0016).	Regarding claims 8 and 19, Cudak teaches the laundering history includes an installation date (paragraph 0021).	Regarding claim 9, Cudak teaches the laundering history includes a date of last laundering (paragraph 0021).	Regarding claim 10, Cudak teaches the laundering history includes a quantity of times the medical linen was previously laundered (paragraph 0021).	Regarding claim 17, Cudak teaches the processor is further configured to decode the QR code to determine a medical linen identifier (paragraph 0016), query the database based upon the medical linen identifier (paragraph 0021), retrieve medical linen data associated with the medical linen from the data structure (paragraph 0021), perform the computer-implemented instruction on the medical linen data, and update the database with updated medical linen data (paragraph 0021).	Regarding claim 18, Cudak teaches the transmitter is further configured to send the updated medical linen data to the mobile computing device, the mobile computing device displaying the updated medical linen data in the graphical user interface of the mobile computing device (paragraphs 0018 & 0021).	Regarding claim 20, Cudak teaches the transmitter is further configured to send the laundering history to the mobile computing device, the mobile computing device displaying the laundering history in the graphical user interface of the mobile computing device (paragraphs 0018 & 0021).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cudak in view of Jinadatha (US 2015/0205985).4	Regarding claim 5, Cudak teaches the device of claim 1, as discussed above.	Cudak does not explicitly teach the medical linen is a curtain that separates a plurality of patient beds in a healthcare environment.	Jinadatha teaches the medical linen is a curtain that separates a plurality of patient beds in a healthcare environment (paragraph 0037).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Cudak and Jinadatha, because such a combination furthers Jinadatha’s aim of reducing hospital infections (paragraph 0003 of Jinadatha). Moreover, different types of hospital fabrics, such as linens, curtains, scrubs, or other similar items are obvious variants, and one of ordinary skill in the art would be able to substitute one for another by attaching the QR code to a different article or item.
Conclusion
The following prior art is made of record, but was not relied upon. This prior art is considered pertinent to applicant's disclosure, however.	Zhang, et al. (“Applications of IoT Technology to the Constructions of Hospital Information Systems”, published in the 2017 IEEE International Conference on Bioinformatics and Biomedicine)5 teaches a smart linen system.	Janis, et al. (US 2017/0243156) teaches using QR codes to track laundry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday to Thursday, 6:00 AM ET - 4:00 PM ET, Friday, 6:00 AM - 2:45 PM ET, the Examiner is on Central Time.6
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 In addition to the cited paragraphs, please see also the associated figures.
        2 Note that the use of the QR codes is an alternative embodiment of the disclosure. This rejection is based on that alternative embodiment, and all citations in this rejection to paragraphs that reference RFID shall be considered to be to QR codes with the camera system, in accordance with the QR code alternative embodiment.
        3 The disclosure relates to medical scrubs, which serve as medical linens.
        4 In addition to the cited paragraphs, please see also the associated figures.
        5 See full citation in the 892 form. A copy of this reference is also attached to this Office Action.
        6 The Examiner can also be reached at matthew.mikels@uspto.gov.